On behalf of His Majesty and the people 
of Brunei Darussalam, I would like to congratulate our 
new President, His Excellency Mr. Nassir Abdulaziz 
  
 
11-51384 20 
 
Al-Nasser. These are not only personal congratulations. 
We also congratulate his country, Qatar, our fellow 
Member of the United Nations. We greatly appreciate 
its significant efforts to promote dialogue, consultation 
and mediation in many difficult situations, both in its 
own region and far beyond. Thus we thank the 
President, as its representative, and warmly welcome 
him to the General Assembly as the representative of 
us all.  
 We would also like to express our appreciation to 
his predecessor, His Excellency Mr. Joseph Deiss. His 
term of office saw another impressive contribution by 
the United Nations to meeting the great international 
challenges Members face in the first decade of this new 
century.  
 Some of that work began right here, in this 
building, with our efforts to reform the Security 
Council and revitalize the General Assembly. Other 
efforts addressed our world at large and the 
confrontation between essential economic growth and 
critical environmental realities that it faces. Still others 
were aimed directly at the people we represent. Those 
efforts addressed their health and food security; 
considered their personal and legal status, whether at 
home or as members of immigrant communities; and 
examined the systems of governance under which they 
live. 
 This is a fine record, and we thank the outgoing 
President for his leadership. He was greatly assisted in 
his work by Secretary-General Ban Ki-moon. We offer 
the Secretary-General our very best wishes for the 
coming year. We welcome his reappointment and join 
fellow Members in thanking his staff and the United 
Nations volunteer workers, peacekeepers and agencies 
for all of their efforts in many extremely difficult 
situations.  
 It is a tribute to their work that one of the 
longest-running and most complex situations of all has 
been resolved this year. As a result, we add our own 
words of welcome to the Government and the people of 
South Sudan as a new Member of the United Nations. 
We also commend all parties involved in the process of 
dialogue, negotiation and final resolution. At the same 
time, it is our deepest wish that these same sentiments 
may soon be expressed to the parties directly involved 
in efforts to reach a fair and equitable two-State 
solution to the situation in Palestine. 
 The President of the Assembly has asked us to 
consider the role of mediation in the settlement of 
disputes by peaceful means. In doing so, we follow the 
direction given by His Majesty the Sultan in his 
address to the General Assembly in 1984, when we had 
the honour of becoming a Member of this great 
Organization. In outline, it committed us to mutual 
respect for territorial integrity and the principles of 
dialogue and negotiation in disputes, no matter how 
long or how frustrating the process may be.  
 We still adhere to that principle. We give 
whatever practical assistance we can, whenever asked. 
We do so directly, through peacekeeping and 
monitoring efforts, and indirectly, through financial 
contributions made bilaterally and to relevant United 
Nations and regional bodies. In these ways, we seek to 
follow the commitments made in our first General 
Assembly debate.  
 Nevertheless, we increasingly recognize that 
those commitments were made over a quarter of a 
century ago. Twenty-five years is a common definition 
of a generation in human terms, which means that a 
new generation is now moving into positions of 
authority. Behind it, a further generation is now 
coming of age. It has no personal memory of the global 
situation that shaped international policy in the Cold 
War era. Although both generations are naturally still 
influenced by those times and the leaders who brought 
them to this point, they are also new generations, for 
whom the new century shapes world affairs. 
 In our statement to the General Assembly three 
years ago (see A/63/PV.10), we outlined our approach 
to this by broadly setting out what are now regarded as 
the challenges of this new century. Some involve 
security in all of its forms — political, physical and 
economic. Others address the natural environment and 
the effects of climate change. Still others raise 
questions about sustainable development and many 
challenges arise from the concept of good governance, 
both nationally and in world organizations such as the 
World Trade Organization, the International Monetary 
Fund, the Group of Twenty and even the United 
Nations itself. We have given our full support to the 
great institutions of which we are members and will 
continue to do so. 
 But our Government has emphasized one thing 
throughout this year in all international gatherings we 
have been privileged to attend. It is not a change in our 
 
 
21 11-51384 
 
overall approach; it represents a particular focus. It 
means that more and more we are trying to identify the 
challenges in basic human terms, because we feel that 
such a focus relates directly to the wise theme the 
President proposed for this debate.  
 We acknowledge with deep respect that 
successful mediation has always been a cherished 
objective of the United Nations, and we strongly 
support that ideal. At the same time, however, we 
maintain that no mediation can be successful unless the 
parties involved share common ground. 
 What concerns us is that the dynamics of the 
twenty-first century have the potential to exclude many 
from this common ground. It will become the exclusive 
territory of great unseen globalized forces, whether in 
the market, the workplace or in the world of great 
decision-making forums. That development could be so 
divisive as to destroy any common ground.  
 We believe such common ground will only be 
created by ordinary people, as individuals and in their 
families and communities, who feel that they are 
indeed occupying that common ground. For them, 
political security lies in the principles of diplomacy 
among all nations, especially respect for each other’s 
traditions, values, beliefs and ways of life. Physical 
security means the rule of law. Economic security is 
food on the table, a job and the best possible support 
for health, education and old age.  
 In all these efforts, we have felt well guided by 
the United Nations, above all through the 
encouragement it provides towards achieving the 
Millennium Development Goals and the confidence in 
the future that they give to all people. That, we believe, 
will lead us towards the common ground we are trying 
to discover. It will be reached when it is shared among 
the most powerful of industrialized nations and the 
smallest of threatened island communities. The search 
for common ground is the immense task of both 
present and future generations. We believe that only 
when it is concluded can mediation successfully 
perform the role suggested in the President’s theme.